Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 15, 18 -20, 22- 24, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ranger (US 7,150,068 Bl) in view Uratani et al (US 2003/0217431 A1) and as evidenced as US Duct (https://www.us-duct.com/ball-joints-and-swivel-joints)
Regarding claim 1, Ragner discloses: a vacuum head comprising:
a first brush device (Ragner; Fig. 1 #52) and a second brush device (Ragner; Fig. 1 #54) each located adjacent an underneath side of the vacuum head;
a motor apparatus for actuating said first brush device to rotate in a first axial direction and for actuating said second brush device in a second axial direction, 
such that, [[in use,]] as the vacuum head operably moves across a surface, said first brush device and said second brush device rotate to position debris from the surface toward the centre of the vacuum head prior to suction of the debris (Ranger; col.1 ln. 34-38 and col. 2 ln 1-3). 
But is silent on, a swivel joint adjacent a center of a top side of a vacuum head; 
a connector for connection to said swivel joint; 
said swivel joint allowing a 360 degree range of motion of the vacuum head about an axis through said connector.
However, Uratani also discloses a vacuum cleaner and specifically discloses a brush nozzle connected via a ball joint that enables rotation in a vertical direction and a direction of rotation (Uratani; Fig. 22 #240 and [0004] ln 1-6), where the an extension tube is connected to the ball joint via a connector (Uratani; see annotated Fig. 22). Furthermore, ball joints and swivel joint are known in the art to be functional equivalents as both can connect two ends of a piping system and allowing rotation of one end relative to the other as evidenced by US Duct (See attached NPL). 
Thus, it would have been obvious to a person of ordinary skill in the art to modify the vacuum of Ragner and implement a swivel joint (or a ball joint) via a connector, as disclosed by Uratani and as evidenced by US Duct, such that the swivel joint (or ball joint) allows a 360 degree range of motion of the vacuum head about an axis through said connector, thus increasing the range of motion 
Regarding claim 2, Ragner, as modified discloses the limitations of claim 1, as described above, and further discloses: wherein said first brush device is adjacent a first longitudinal side of the head (Fig 1 #52) and said second brush device is adjacent a second and opposite longitudinal side of the head (Fig. 1 #54).
Regarding claim 15, Ragner discloses a vacuum head including: a brush device adjacent an underneath side of the vacuum head (Ragner; Fig. 1 #52 and #54), 
a motor apparatus from actuating said brush device such that a first portion (Ragner; Fig. 1 #52) of said brush device rotates in a first axial direction and a second portion (Ragner; Fig. 1 #54) of said brush device rotates in a second axial direction, said second axial direction being opposite to said first axial direction (Ragner; Fig. 2B), such that, [[in use]]  as the vacuum head operably moves across a surface, said first brush device and said second brush device rotate to position debris from the surface toward the centre of the vacuum head prior to suction of the debris (Ragner; col 1 lines 34-38 and col. 2 ln 1-3), but is silent on a swivel joint adjacent a center of a top side of the vacuum head; 
a connector for connection to said swivel joint; 
said swivel joint allowing a 360 degree range of motion of the vacuum head about an axis through said connector. However, Uratani also discloses a vacuum cleaner and specifically discloses a brush nozzle connected via a ball joint that enables rotation in a vertical direction and a direction of rotation (Uratani; Fig. 22 #240 and [0004] ln 1-6), where the an extension tube is connected to the ball joint via a 
Thus, it would have been obvious to a person of ordinary skill in the art to modify the vacuum of Ragner and implement a swivel joint (or a ball joint) via a connector, as disclosed by Uratani, such that the swivel joint (or ball joint) allows a 360 degree range of motion of the vacuum head about an axis through said connector, thus increasing the range of motion from the existing pivot joint and allowing a user to rotate the handle and being able to control the vacuum from any orientation therefrom. 
Regarding, claim 18, Ragner, as modified, discloses the limitations of claim 1, and further discloses wherein said first brush device and second brush device are cylindrical and extend substantially along a longer dimension of the vacuum head (Ragner Fig. 2A #52 and #54). 
Regarding, claim 19, Ragner, as modified, discloses the limitations of claim 1, and further discloses wherein the vacuum head is [[used]] adapted to move in a side-to-side motion, with the movement of the vacuum head being [[substantially]] perpendicular to the respective axes of the [[respective]] first brush device and the
Regarding claim 20, Ranger, as modified, discloses the limitations of claim 1, and further discloses a tube located at said swivel joint for collection of debris (Ragner; col. 5 ln 37-42 and Fig. 1A #38). 
Regarding claim 22, Ranger, as modified, discloses the limitations of claim 1, and further discloses a pair of openings located on the underneath side of the vacuum head in proximity to [[respective]] the first brush device and the second brush [[devices]] device (Ragner; see annotated Fig. 1 below). 

    PNG
    media_image1.png
    525
    651
    media_image1.png
    Greyscale


Regarding claim 23, Ragner as modified, discloses the limitations of claim 1, as described above, and further discloses: a pair of rollers that is adapted to pivot The recitation “in order to bias the head to one side depending on the direction of travel of the vacuum head” is an 
Regarding claim 24, Ragner as modified, discloses the limitations of claim 1, as described above, and further discloses wherein said vacuum head [[,in use]] is [[moved]] adapted to move in a side to side motion in a direction [[substantially]] orthogonal to [[the]] a direction of travel of a user of the vacuum head, [[such movements]] said motion enabling the user to have an upright posture which provides minimal stress on the user’s back, head, and shoulders (Ragner; col. 1 ln 58-67 and col. 2 ln 1-5). 
Regarding claim 26, Ragner, as modified discloses the limitations of claim 1, as described above, and further discloses a handle, with said handle formed as a series of connection shaft or rod sections (Ragner; Fig.1 #32 and #38)
said handle being configured for holding by a user and for conveying debris to be collected from said surface (Ragner; Fig.1 #32 and #38).
Regarding claim 28, Ragner discloses the limitations of claim 1, as described
above, and further discloses wherein said handle extends vertically from the vacuum head. The handle and connection shaft are able to be positioned vertically with respect to the vacuum head, thus meeting the present claim limitation. 
Regarding claim 29, Ragner, as modified discloses the limitations of claim 1, as described above, on the swivel joint comprising a first swivel section that enables the connector to be moved at an angle downwardly pivoting about a longitudinal axis of the vacuum head and a second swivel section that enables the connector to rotate in either direction about a longitudinal axis of the connector, with said longitudinal axis of the connector being perpendicular to the longitudinal axis of the vacuum head. However, in the modification of claim 1, the swivel joint was replaced by a ball joint. Ball joints are comprised of comprised of two sections: a first (top section) and a second (lower section) that in conjunction allow a user to move the first section, and anything connected to it, including a connector, angularly downward and also allow a user to rotate the top section in a 360 degree range of motion (Uratani; Fig. 22 #240 and [0004] ln 1-6), thus the ball joint of Uratani is functionally equivalent as previously presented in claim 1.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ranger (US 7,150,068 Bl) in view Uratani et al (US 2003/0217431 A1) and as evidenced as US Duct (https://www.us-duct.com/ball-joints-and-swivel-joints), and further in view of Yungming SUN (US 2016/0198918 A1).  Henceforth, referred as YungmingRegarding claim 25, Ragner discloses the limitations of claim 1, as described
above, but is silent on the motor apparatus including a first motor for actuating
said first brush device and a second motor for actuating said second brush
device. Yungming discloses a vacuum head and specifically discloses a motor

device, respectively (Yungming [0050] lines 5-9). It would have been obvious to
one of ordinary skill, before the effective filing date, to modify the device of
Ragner, as disclosed by Yungming, to incorporate a first and second motor to
drive into the motor apparatus to drive the first and second brush devices, as
having a motor in each brush would make each of the brush devices have less
connecting parts (gears, belts, etc), is easier to manufacture, and make the brush
devices more durable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO BURBERG whose telephone number is (571)272-5085.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/R.B./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723